NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-4208
                                      ___________

                                  YI JING GROEBER,
                                              Appellant

                                             v.

                          FRIEDMAN AND SCHUMAN P.C.
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:13-cv-00111)
                     District Judge: Honorable Eduardo C. Robreno
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 6, 2015

             Before: CHAGARES, JORDAN and COWEN, Circuit Judges

                              (Opinion filed: May 8, 2015)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Yi Jing Groeber, proceeding pro se, appeals from the District Court’s orders

denying her motion for relief from judgment pursuant to Federal Rule of Civil Procedure

60(b), and her motion for recusal. For the reasons that follow, we will affirm.

       In January 2013, Groeber filed a complaint in the District Court against her former

employer, Friedman and Schuman, P.C. (“Friedman”), alleging violations of Title VII, 42

U.S.C. § 2000 et seq. Groeber claimed that Friedman discriminated against her on the

basis of her race and retaliated against her for complaining of discrimination. By order

entered on April 29, 2013, the District Court granted Friedman’s motion to dismiss

Groeber’s complaint. We affirmed the District Court’s judgment. See Groeber v.

Friedman and Schuman, P.C., 555 F. App’x 133 (3d Cir. 2014).

       More than a year after the District Court entered judgment in Groeber’s case,

Groeber filed in the District Court a motion for relief from judgment pursuant to Federal

Rule of Civil Procedure 60(b), claiming that the judgment should be vacated because the

earlier District Court proceedings in this case had been tainted by fraud and misconduct.

Shortly thereafter, Groeber filed in the District Court a motion for recusal pursuant to 28

U.S.C. § 144. In that motion, she argued that Judge Robreno should not decide her Rule

60(b) motion because he had demonstrated bias during earlier proceedings in the case.

By separate orders entered on September 18, 2014, the District Court denied Groeber’s

motions. Groeber filed a timely notice of appeal from both orders of the District Court.



                                             2
       We have jurisdiction under 28 U.S.C. § 1291. We review both orders for abuse of

discretion. Budget Blinds, Inc. v. White, 536 F.3d 244, 251 (3d Cir. 2008) (applying the

standard to review of a motion for relief from judgment); Jones v. Pittsburgh Nat’l Corp.,

899 F.2d 1350, 1356 (3d Cir. 1990) (applying the same to review of an order denying a

motion for recusal). After a careful review of the record, we will affirm both orders of

the District Court.

       The District Court did not abuse its discretion in denying Groeber’s motion for

recusal. Under 28 U.S.C. § 455(a), a judge should no longer preside over a case when a

reasonable person, with knowledge of the facts, would conclude that the judge’s

impartiality might reasonably be questioned. United States v. Bergrin, 682 F.3d 261, 282

(3d Cir. 2012). To warrant reassignment, a case must generally involve apparent bias

from an extrajudicial source, above and beyond judicial rulings or opinions formed in

presiding over the case. Id.; see also Liteky v. United States, 510 U.S. 540, 555 (1994).

Recusal motions pursuant to 28 U.S.C. § 144, which governs disqualification for bias or

prejudice, must include an affidavit stating material facts with particularity which, if true,

would lead a reasonable person to conclude that the District Court harbored a special bias

or prejudice toward the defendant. See United States v. Thompson, 483 F.2d 527, 528

(3d Cir. 1973).

       First, under § 455, there is no extrajudicial source demonstrating bias beyond the

judicial rulings in the case. Second, having reviewed Groeber’s allegations, we conclude

                                              3
that none of Judge Robreno’s alleged actions demonstrate any personal bias of the type

required by § 144. Groeber’s displeasure with the District Court’s earlier rulings is not

an adequate basis for recusal. Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d
273, 278 (3d Cir. 2000).

         The District Court also correctly concluded that Groeber did not satisfy the

requirements of Rule 60(b). First, the motion was untimely filed. A motion under Rule

60(b)(3) (grounded on fraud, misrepresentation, or misconduct of an adverse party) must

be brought with one year of the judgment, and, otherwise, a Rule 60(b) motion must be

brought within a reasonable time after the judgment. Fed. R. Civ. P. 60(c)(1). Groeber’s

motion was not brought within one year of the judgment, nor was it brought within a

reasonable time after that judgment.1

         Moreover, even if the motion had been timely filed, we agree with the District

Court that Groeber failed to demonstrate that she was entitled to relief. A party may be

relieved from a final judgment or order where an adverse party committed fraud,

misrepresentation, or other misconduct that prevented the litigant from fully and fairly

presenting her case. Fed. R. Civ. P. 60(b)(3); Stridiron v. Stridiron, 698 F.2d 205, 207

(3d Cir. 1983). A movant under Rule 60(b) bears a heavy burden to present “more than a

showing of the potential significance of the new evidence.” Bohus v. Beloff, 950 F.2d
919, 930 (3d Cir. 1991) (citation omitted). These motions are only granted where


1
    The one year limitations period was not tolled by Groeber’s appeal to this Court.
                                               4
extraordinary justifying circumstances are present. Id. Groeber did not meet her heavy

burden of demonstrating that Freidman’s alleged actions during earlier proceedings in

this case amounted to fraud or misconduct.2 Nor did she adequately demonstrate that the

alleged misconduct prevented her from fully and fairly presenting her case.3

       Accordingly, we will affirm.




Moolenaar v. Gov’t of the V.I., 822 F.2d 1342, 1346 n.5 (3d Cir. 1987).
2
  For example, Groeber claimed that Friedman engaged in ex parte communications with
the District Court, but she presented no evidence whatsoever substantiating that claim.
She also alleged that Friedman made various misstatements of fact at a hearing on
Friedman’s motion to dismiss but again failed to substantiate these allegations with any
evidentiary support. Moreover, these were all arguments that Groeber could have raised
on appeal. It is well established that a Rule 60(b) motion may not be used as a substitute
for an appeal, see Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988), or as a means of
seeking review of this Court’s previous opinion in the case, see Reform Party v.
Allegheny Cnty. Dep’t of Elections, 174 F.3d 305, 312 (3d Cir. 1999) (en banc).
3
 To the extent that Groeber also alleged misconduct on the part of the District Court, she
could not proceed under Rule 60(b)(3). Rather, alleged misconduct of the District Court
may be remedied by a motion pursuant to Rule 60(b)(6) “in extraordinary circumstances
where, without such relief, an extreme and unexpected hardship would occur.” Sawka v.
Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993). Groeber’s motion made no concrete
allegations of misconduct and primarily addressed the District Court’s rulings that were
adverse to her. Accordingly, she did not demonstrate extraordinary circumstances
warranting relief. To the extent that Groeber also alleged in her motion that this Court
engaged in misconduct in deciding her appeal from the dismissal of her complaint, the
District Court did not have the authority to grant her relief with respect to those
proceedings.
                                            5